Order entered September 1, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00349-CR

                     ADRIAN MALDONADO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F20-24476-V

                                   ORDER

      Before the Court is court reporter Kelly Simmons’s August 30, 2022 request

for a second extension of time to file the reporter’s record. We GRANT the

request and ORDER the court reporter to file the record by September 29, 2022.


                                            /s/   LANA MYERS
                                                  JUSTICE